Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 1 of 59 PageID #: 5376




             Attachment 1 to Motion for Preliminary Approval

                 Durand v. The Hanover Insurance Group, et al.,
                         3:07-cv-130-HBB (W.D. Ky.)


                  Class Settlement Agreement
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 2 of 59 PageID #: 5377



  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                              KENTUCKY
                         LOUISVILLE DIVISION


JENNIFER DURAND, et al.,

            Plaintiffs,

      v.                                       Case No. 3:07-CV-130-HBB

THE HANOVER INSURANCE GROUP, INC.
and THE ALLMERICA FINANCIAL CASH
BALANCE PENSION PLAN,

            Defendants.




                CLASS ACTION SETTLEMENT AGREEMENT
     BETWEEN CLASS REPRESENTATIVES, JENNIFER A. DURAND AND
  JAMES A. FISHER, AND DEFENDANTS, THE HANOVER INSURANCE GROUP,
   INC. AND THE ALLMERICA FINANCIAL CASH BALANCE PENSION PLAN




                                      1
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 3 of 59 PageID #: 5378




                                                         TABLE OF CONTENTS


RECITALS ................................................................................................................................................... 1
TERMS OF SETTLEMENT ........................................................................................................................ 3
1.     Definitions ............................................................................................................................................ 3
2.     Total Settlement Amount ................................................................................................................ 17
3.     Plan of Allocation............................................................................................................................... 18
4.     Calculation of Listed Class Members’ Estimated Settlement Benefits .............................................. 20
5.     Support for Approval of Settlement ................................................................................................... 21
6.     Notice of Proposed Class Action Settlement...................................................................................... 22
7.     Objections to the Settlement............................................................................................................... 24
8.     Final Court Approval of the Settlement ............................................................................................. 24
9.     Effect of Failure to Obtain Final Approval of Settlement .................................................................. 25
10. Initial Payments From the Total Settlement Amount......................................................................... 27
11. Calculation of Final Settlement Benefits............................................................................................ 27
12. Dispute Resolution ............................................................................................................................. 31
13. Election of Payment Form for Settlement Benefits............................................................................ 31
14. Final Payments to Listed Class Members .......................................................................................... 32
15. Release ............................................................................................................................................... 37
16. Tax Qualification of Payments........................................................................................................... 43
17. No Admission of Liability.................................................................................................................. 44
18. Plan Amendment ................................................................................................................................ 44
19. No Restriction on the Plan Sponsor’s Business or Plan Administration Communications................ 44
20. Costs ................................................................................................................................................... 45
21. Media Communications ....................................................................................................................... 45
22. Confidentiality.................................................................................................................................... 46
23. Waivers............................................................................................................................................... 47
24. Extensions of Time............................................................................................................................. 47
25. Deadlines Falling on Weekends or Holidays ..................................................................................... 47
26. Force Majeure..................................................................................................................................... 47
27. Severability......................................................................................................................................... 47
28. Notices................................................................................................................................................ 48
29. Tax Consequences .............................................................................................................................. 48
30. Entire Agreement ............................................................................................................................... 49
31. No Third-Party Beneficiaries ............................................................................................................. 49
32. Binding Effect of the Agreement ....................................................................................................... 50



                                                                               i
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 4 of 59 PageID #: 5379



33. Modifications...................................................................................................................................... 50
34. Enforcement of Agreement ................................................................................................................ 50
35. Multiple Originals/Counterparts......................................................................................................... 50
36. Authority of Persons Signing Agreement........................................................................................... 50
37. Section Titles...................................................................................................................................... 50
38. No Presumption Against Drafter ........................................................................................................ 51
39. Arm’s Length Transaction.................................................................................................................. 51
40. All Terms Are Material in Their Exact Form..................................................................................... 51
41. Voluntary Entry Into Agreement........................................................................................................ 51
42. Choice of Law .................................................................................................................................... 51
43. Court’s Continuing Jurisdiction ......................................................................................................... 52
44. Class Action Fairness Act .................................................................................................................. 52




                                                                            ii
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 5 of 59 PageID #: 5380




          Subject to approval by the United States District Court for the Western District of

Kentucky, this Class Action Settlement Agreement (the “Agreement”) is entered into by and

between Jennifer A. Durand and James A. Fisher (collectively, “Class Representatives”), for

themselves and on behalf of Class Members as defined in Section 1 below, and Defendants, The

Hanover Insurance Group, Inc. (“Hanover”) and The Allmerica Financial Cash Balance Pension

Plan (the “Plan”) (collectively, “Defendants”).

                                             RECITALS

          1.    On March 9, 2007 Jennifer A. Durand filed suit on behalf of herself and other

similarly-situated persons against Defendants under the Employee Retirement Income Security

Act of 1974 (“ERISA”), alleging that the Plan projected benefits to normal retirement age using

a formula that understated the value of future annual interest credits. Specifically, Durand

asserted so-called “whipsaw” claims, in which she alleged that she received a lump sum

distribution that was less than the actuarial equivalent of the benefit she would have received had

she left her benefit in the Plan until age 65.

          2.     The case has been actively litigated since 2007. After a dismissal of the

Complaint for failure to exhaust administrative remedies was reversed and remanded by the

United States Court of Appeals for the Sixth Circuit (“Sixth Circuit”) on March 18, 2009,

Durand filed a First Amended Complaint on December 15, 2009, adding new named plaintiffs,

new subclasses, and new violations of ERISA, including interest crediting floor claims, cutback

claims, breach of fiduciary duty claims, and allegations of improper notice from the Plan. On

March 31, 2011 and January 6, 2012, the Court dismissed the new interest crediting floor claims,

cutback claims and improper notice claims, as well as related fiduciary breach claims, on statute

of limitations grounds. On November 6, 2015, the Sixth Circuit affirmed the dismissal of those

claims.
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 6 of 59 PageID #: 5381




       3.      On October 2, 2013, the Court entered summary judgment dismissing the

whipsaw claims and related fiduciary breach claims brought by named plaintiff Walter J.

Wharton in the First Amended Complaint.

       4.      On December 17, 2013, the Court certified the following non-opt-out class and

certified Jennifer A. Durand as its representative:

                 All persons who participated in the Allmerica Cash Balance
                 Pension Plan who vested in an accrued benefit under the Plan’s
                 cash balance formula and received a lump sum distribution from
                 the Plan between March 1, 1997, and December 31, 2003; and the
                 beneficiaries and estates of such persons.

       5.       On December 17, 2013, the Court also certified the following subclass of the

certified class, which it named “Subclass A”, and certified James A. Fisher as its representative:

                 All members of the Lump Sum Class who received a lump sum
                 distribution from the Plan between March 1, 1997 and March 12,
                 2002; and the beneficiaries and estates of such persons.

       6.       The Parties have engaged in substantial fact discovery and extensive motion

practice regarding discovery issues. The Court has issued several orders addressing a variety of

discovery disputes, and on June 14, 2017, the Sixth Circuit denied Defendants’ petition for a writ

of mandamus arising from a discovery dispute.

       7.      Defendants have also filed a motion for summary judgment to dismiss the

whipsaw and related fiduciary breach claims of the certified subclass represented by James A.

Fisher. That motion has been stayed pending completion of discovery.

       8.      The Parties were prepared to vigorously litigate their positions to the Court and to

the Sixth Circuit. In March 2018, however, after previous unsuccessful attempts over the years

to negotiate a resolution of their dispute, the Parties began communicating again about a possible

settlement. These communications continued through numerous discussions between the Parties

until the Parties entered into this Agreement.


                                                 2
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 7 of 59 PageID #: 5382




        9.      Both Parties continue to believe in the merits of their respective positions.

However, they enter into this Agreement in order to avoid the risk and expense of continued

litigation while getting the benefits contemplated by this Agreement, including a final resolution

of all claims, known and unknown, that have been or might be asserted by Class Representatives

or Class Members against Defendants and the other Released Parties that are in any way related

to, or arise out of, the Plan.

        10.     Defendants believe that settling the Litigation in accordance with the terms and

conditions of this Agreement is in the best interests of the Plan and all Plan participants. Likewise,

Class Representatives and Class Counsel have fully investigated and evaluated their claims and

Defendants’ available defenses. After extensive arm’s-length negotiations over the terms of this

Agreement, and considering the benefits promised by this Agreement and the costs and

uncertainty of establishing a right to recovery beyond what is contemplated in this Agreement,

Class Representatives and Class Counsel have concluded that this Agreement is fair, reasonable,

adequate, and in the best interests of Class Representatives and other Class Members.

                NOW THEREFORE, in consideration of the promises, covenants and releases

contained in this Agreement, as well as the good and valuable consideration provided for in this

Agreement, the receipt and sufficiency of which the Parties acknowledge, the Parties agree as

follows:
                                   TERMS OF SETTLEMENT
1.      DEFINITIONS

        As used in this Agreement, capitalized words, terms and phrases not otherwise defined in

this Agreement have the meaning provided below.

        A.      “Agreement” means this Class Action Settlement Agreement entered into

between Defendants and Class Representatives, for themselves and on behalf of Class Members.




                                                  3
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 8 of 59 PageID #: 5383




       B.         “Appeal” means an appeal to the Sixth Circuit.

       C.         “Applicable 417(e) Interest Rate” means the listed interest rate for the calendar

year applicable to a Payment Date. The applicable calendar year for a Class Member’s first

Payment Date is the calendar year in which the Class Member’s first Payment Date occurs. If a

Class Member has a subsequent Payment Date, then if the subsequent Payment Date is in the

calendar year following the applicable calendar year from the Class Member’s first Payment

Date, then the applicable calendar year for that subsequent payment date will be the applicable

calendar year of the Class Member’s first Payment Date, otherwise the applicable calendar year

of the Class Member’s subsequent Payment Date is the calendar year during which that

subsequent Payment Date occurs. The Applicable 417(e) Interest Rates for each calendar year

are as follows:


        Year that contained the Payment Date                  Applicable 417(e) Interest Rate
                           1997                                             6.48%
                           1998                                             6.11%
                           1999                                             5.25%
                           2000                                             6.15%
                           2001                                             5.78%
                           2002                                             5.12%
                           2003                                             4.96%

       D.         “Approval Date” is defined in Section 11(D).

       E.         “Beneficiaries” collectively, or “Beneficiary” in the singular, mean any individual

described in Section 1(G)(2) who, between March 1, 1997 and December 31, 2003, received a

pre-retirement death benefit from the Plan in the form of a lump sum distribution from the Plan

attributable to the amount of a deceased Plan participant’s Cash Balance Account before the Plan

participant’s 65th birthday.

       F.         “Cash Balance Account” means an account as defined in Section 4.01 of Part I of

the Plan.


                                                   4
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 9 of 59 PageID #: 5384




       G.      “Class” means a non-opt-out class consisting of:

               (1) All individuals who participated in The Allmerica Financial
               Cash Balance Pension Plan, vested in an accrued benefit under the
               Plan’s cash balance formula, and before reaching age 65 received
               from the Plan between March 1, 1997 and December 31, 2003
               lump sum distributions attributable to their Cash Balance Accounts
               at the time or times of distribution; (2) the Beneficiaries and estates
               of Plan participants described in Section 1(G)(1) that received
               lump sum distributions meeting all the requirements of Section
               1(G)(1) in place of those Plan participants, and (3) provided the
               Plan participant or his or her Beneficiary or estate is listed on
               Attachment A (“the Spreadsheet’).

The Class differs slightly from the “Lump Sum Class,” which the Court certified with the related

subclass as a non-opt-out class pursuant to an order in this Litigation dated December 17, 2013.

The Class definition was revised to correct the name of the Plan, to clarify that it includes only

persons who received lump sum distributions attributable to their Cash Balance Accounts before

the Plan participants reached normal retirement age at age 65 and to clarify that the Class

includes Beneficiaries and estates which received lump sum distributions attributable to a

deceased Participant’s Cash Balance Account. In addition, in order to eliminate doubt, the Class

is limited to those Participants, Beneficiaries and estates listed on the Attachment A Spreadsheet.

To effectuate this Agreement, Plaintiffs shall request in their motion for preliminary approval of

this Agreement that the Court modify its December 17, 2013 class definition to read as described

above in this Section 1(G). Plaintiffs shall represent to the Court that the request is made on

behalf of both Plaintiffs and Defendants. If the Court declines to approve the requested Class

definition for purposes of the Settlement and if the Parties have not agreed in writing to a

different Class definition that is approved by the Court, this Agreement shall be null and void.

       H.      “Class Counsel” means the following attorney, whom the Court appointed as

Class Counsel under Fed. R. Civ. P. 23(g) pursuant to an order in the Litigation dated December

17, 2013:



                                                 5
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 10 of 59 PageID #: 5385




               Eli Gottesdiener
               Gottesdiener Law Firm, PLLC
               498 7th Street
               Brooklyn, NY 11215

       I.      “Class Counsel’s Fees” means Class Representatives’ and Class Counsel’s

attorneys’ fees, costs, and expenses in connection with this Litigation that Class Counsel will

submit for consideration and approval by the Court pursuant to Fed. R. Civ. P. 23(h). Class

Counsel’s Fees shall be paid by Hanover to Class Counsel as provided in Section 10(A).

Class Counsel’s Fees will count toward the Total Settlement Amount. Class Counsel’s Fees

consist of two components: (1) attorneys’ fees; and (2) litigation costs and expenses. The

attorneys’ fees component of Class Counsel’s Fees shall not exceed 33.3% of the Total

Settlement Amount. The litigation costs and expenses component of Class Counsel’s Fees shall

not exceed $450,000. (Settlement Administration Costs are not part of the costs or expenses

components of Class Counsel’s Fees. Hanover shall reimburse Class Counsel for Settlement

Administration Costs as described in Section 1(EEE)). Except as specifically provided in this

Agreement, Defendants shall have no liability or responsibility for Class Counsel’s Fees or for

any other attorneys’ fees, costs or expenses (including Settlement Administration Costs) incurred

by, or on behalf of, Class Representatives or any Class Member or that Class Representatives or

any Class Member has, or ever had, or ever may have, in any way relating to, or arising out of,

the Released Claims, as defined in Sections 15(C) through 15(G).

       J.      “Class Members” collectively, or “Class Member” in the singular, mean the

members of the Class, whether the Class Member is or was (i) a Participant, (ii) a Beneficiary, or

(iii) an estate, as described in Section 1(G)(2), of a deceased Plan participant. Class Members

will not include any alternate payees identified in a QDRO.

       K.      “Class Members List” means the list of Listed Class Members, which list shall

initially consist of the Spreadsheet supplemented by, to the extent known to the Plan, the


                                                6
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 11 of 59 PageID #: 5386




following information: (i) the Listed Class Member’s name; (ii) the Listed Class Member’s last

known mailing address; and (iii) the Listed Class Member’s date of birth.       The Parties have

made a good faith effort using available records to list every Class Member on the Spreadsheet.

But, given the passage of time since some distributions, there may be Class Members who were

not included. Any such Class Members shall have the opportunity to be included on the Revised

Spreadsheet, as set forth in Section 11.     The Revised Spreadsheet will be the final Class

Members List.

          L.    “Class Representatives” means collectively Jennifer A. Durand and James A.

Fisher.

          M.    “Class Representatives’ Incentive Awards” means an amount, as determined by

the Court, that will not exceed: (i) $20,000 for Jennifer A. Durand; and (ii) $17,500 for James A.

Fisher, and which will be paid as an additional Plan benefit along with each Class

Representative’s Final Individual Net Settlement Benefit as appropriate inducement for them to

become Class Representatives and in recognition of their contributions to the Class. Class

Representatives’ Incentive Awards will count toward the Total Settlement Amount, and

Defendants otherwise will have no liability or responsibility for such awards. Should the Court

not approve Class Representatives’ Incentive Awards or not approve such awards in the amount

requested, the Court’s decision shall have no impact on the validity of the remainder of this

Agreement, as long as such modification does not impose any obligation to pay any amount in

excess of the Total Settlement Amount.

          N.    “Code” means the Internal Revenue Code of 1986, as amended, and the

regulations thereunder.

          O.    “Complaints” refers to the Complaint and First Amended Complaint filed in this

Litigation.


                                                7
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 12 of 59 PageID #: 5387




       P.      “Confidential Data” is defined in Section 22.

       Q.      “Court” means the United States District Court for the Western District of

Kentucky.

       R.      “Defendants’ Counsel” means:

               Alan S. Gilbert
               Dentons US LLP
               233 S. Wacker Drive, Suite 5900
               Chicago, IL 60606-6361
               alan.gilbert@dentons.com

       S.      “Effective Date” means the date that the Agreement becomes effective, which

shall be the first date after all of the following events and conditions have been met or have

occurred:

               1.        Class Representatives, Class Counsel, Defendants, and Defendants’

Counsel have all executed this Agreement;

               2.        The Court has entered the Preliminary Approval Order in the form

attached as Exhibit 1;

               3.        The Court has entered the Final Order and Judgment approving this

Agreement and dismissing this action with prejudice in the form attached as Exhibit 2 or the

Court has entered an alternate form of a final order and judgment that the Parties have agreed in

writing will constitute the Final Order and Judgment;

               4.        The time for any motions for reconsideration, motions for rehearing,

appeals and/or petitions for certiorari in the Litigation has expired without the filing of any such

motions, appeals and/or petitions for review; and

               5.        If a motion for reconsideration, motion for rehearing, appeal and/or petition

for certiorari is filed, the date upon which all proceedings based on such motions, appeals and/or

petitions for certiorari have been finally terminated in such a manner as to permit no further



                                                   8
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 13 of 59 PageID #: 5388




judicial action and with the Final Order and Judgment having been affirmed in the form entered

by the Court. (Affirmance on appeal of a final order and judgment that is otherwise in the form

entered by the Court shall constitute an affirmance of the Final Order and Judgment, even if the

order on appeal modifies Class Counsel’s Fees, Class Representatives’ Incentive Awards or

Settlement Administration Costs, as long as such modification does not impose any obligations

on Defendants to pay any sums in excess of the Total Settlement Amount).

       T.       “Enrolled Actuary” means the actuary described in Section 3(A).

       U.      “ERISA” means the Employee Retirement Income Security Act of 1974, as

amended, and the regulations thereunder.

       V.       “Fairness Hearing” means the hearing at which the Court will consider whether

to give final approval to the Settlement, consider an award of Class Counsel’s Fees, Class

Representatives’ Incentive Awards and Settlement Administration Costs, enter the Final Order

and Judgment, and make such other final rulings as are contemplated by this Agreement. The

Parties will seek to set the Fairness Hearing for a date promptly after the filing of the motion for

a Preliminary Approval Order, but in no event shall the Fairness Hearing be set less than 90 days

after the last date on which the notice under the Class Action Fairness Act (“CAFA”) is provided

as described in Section 44.

       W.      “Final Individual Net Settlement Benefit” means the single amount payable as set

forth in the Revised Spreadsheet to a Listed Class Member (or Successor, when appropriate) on

the Revised Spreadsheet; provided, however, that in no event will the amount of a Final

Individual Net Settlement Benefit be less than the appropriate Minimum Settlement Benefit for

such Listed Class Member (or Successor, where appropriate) and in no event will a Final

Individual Net Settlement Benefit be paid to, or for the benefit of, a Class Member who is not a

Listed Class Member on the Revised Spreadsheet.


                                                 9
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 14 of 59 PageID #: 5389




       X.      “Final Order and Judgment” means the final order and judgment by which the

Court, at or after the Fairness Hearing, approves this Agreement, determines any award of Class

Counsel’s Fees, Class Representatives’ Incentive Awards and Settlement Administration Costs,

dismisses all of the claims of Class Members with prejudice, enters a final judgment in

accordance with this Agreement, and makes such other final rulings as are contemplated by this

Agreement. The Final Order and Judgment shall be in the form attached as Exhibit 2.

Notwithstanding the foregoing, the entry of a final order and judgment that is other than in the

form attached as Exhibit 2 (or a mutually agreed alternative) shall constitute entry of a Final

Order and Judgment if the Parties so agree in writing. In addition, the entry of a final order and

judgment that is otherwise in the form attached as Exhibit 2 shall constitute entry of a Final

Order and Judgment even if the Court denies or modifies a request for Class Counsel’s Fees,

Class Representatives’ Incentive Awards or Settlement Administration Costs, as long as such

modification does not impose any obligations on Defendants to pay any sum in excess of the

Total Settlement Amount.

       Y.      “Final Reduction Factor” equals the percentage (not to exceed 100%), which

when applied in determining each Individual Net Settlement Benefit for a Listed Class Member,

other than a Minimum Settlement Benefit, reduces all Individual Net Settlement Benefits until

the sum of all Individual Net Settlement Benefits under Section 4 (and later, all Final Individual

Net Settlement Benefits under Section 11) equals the amount of the Net Settlement Fund.

       Z.      “Individual Gross Settlement Benefit” means the amount determined for each

Payment Amount paid to a Listed Class Member under Section 3. A Listed Class Member’s

Individual Gross Settlement Benefit is determined only for estimating payments under this

Settlement and is not necessarily the amount to be paid to any Listed Class Member.




                                               10
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 15 of 59 PageID #: 5390




        AA.   “Individual Net Settlement Benefit” means the amount determined for each Listed

Class Member under Section 3, as set forth in the Spreadsheet; provided, however, that in no

event will the amount of an Individual Net Settlement Benefit be less than the amount of the

appropriate Minimum Settlement Benefit. A Listed Class Member’s Individual Net Settlement

Benefit is determined only for estimating payments under this Settlement and is not necessarily

the amount to be paid to any Listed Class Member.

        BB.    “IRA” means an individual retirement account as defined by section 408 of the

Code.

        CC.   “Listed Class Member” means a Class Member who is specifically identified on

the Spreadsheet or on the Revised Spreadsheet by a unique personal identification number

assigned by the Plan.

        DD.   “Litigation” means the above-captioned litigation filed in the United States

District Court for the Western District of Kentucky, Case No. 3:07-CV-130-HBB.

        EE.   “Mailed Notice” means the Court-approved notice which will be mailed to all

Class Members on the Class Members List informing them of this Agreement in the form

attached as Exhibit 3. Defendants’ Counsel and Class Counsel shall cooperate fully with the

Notice Administrator to ensure the best practicable Mailed Notice is mailed in a timely and

accurate manner.

        FF.   “Minimum Settlement Benefit” means a fixed Final Individual Net Settlement

Benefit that is either a Subclass A Minimum Settlement Benefit or a Subclass B Minimum

Settlement Benefit. (In the case of a Listed Class Member who is a member of both Subclass A

and Subclass B, that Listed Class Member shall be entitled only to the Subclass B Minimum

Settlement Benefit). To the extent the Plan determines that the law and/or the terms of the Plan

prohibit it from paying the appropriate Minimum Settlement Benefit, or any portion of the


                                              11
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 16 of 59 PageID #: 5391




appropriate Minimum Settlement Benefit, to a Listed Class Member (or Successor) on the

Revised Spreadsheet, the amount the Plan cannot pay shall be paid to the Listed Class Member

(or Successor) on the Revised Spreadsheet by Hanover from the Net Settlement Fund. The

Parties recognize and agree that such payments, if any, made by Hanover will not be paid as tax-

qualified plan benefits and will reduce the Net Settlement Fund. The election process and

payment form options described in Sections 13 and 14 of this Agreement do not apply to

Minimum Settlement Benefits paid by Hanover to Listed Class Members on the Revised

Spreadsheet.

       GG.     “Net Settlement Fund” means the Total Settlement Amount less (1) the amount of

Class Counsel’s Fees approved by the Court; (2) the sum of Class Representatives’ Incentive

Awards approved by the Court; and (3) the total amount of the Settlement Administration Costs

approved by the Court.

       HH.     “Notice Administrator” means the person or entity whom the Court shall appoint

in the Preliminary Approval Order to be responsible for providing Mailed Notice to Class

Members and publishing the Publication Notice. Class Representatives shall be responsible for

selecting the Notice Administrator to propose to the Court for approval, subject to approval of

Defendants, which approval shall not be unreasonably withheld.

       II.     “Notice Costs” means collectively all costs associated with the Mailed Notice and

the Publication Notice.

       JJ.     “Notices” means collectively the Mailed Notice and the Publication Notice.

       KK.     “Participants” collectively, or “Participant” in the singular, mean an individual

who (i) is or was a Plan participant (as defined in Section 2.33 of Part I of the Plan), and (ii)

before reaching age 65, received from the Plan, between March 1, 1997 and December 31,




                                               12
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 17 of 59 PageID #: 5392




2003, one or more lump sum distributions attributable to the amount in his or her Cash Balance

Account at the time.

       LL.    “Parties” means Class Representatives and Defendants.

       MM. “Payment Amount” means the portion of a lump sum distribution attributable to

the balance in the Cash Balance Account of a Listed Class Member that was paid to a Listed

Class Member (or on behalf of a Listed Class Member) by the Plan between March 1, 1997 and

December 31, 2003.

       NN.    “Payment Date” means the date the Plan distributed to a Listed Class Member a

Payment Amount.

       OO.    “Plan” means The Allmerica Financial Cash Balance Pension Plan, as has been or

may be amended from time to time, and any successor thereto.

       PP.    “Plan Administration Costs” means the costs incurred by the Plan in connection

with carrying out its obligations under the terms of this Agreement, including the processing of

election forms or default elections as the case may be, printing and distributing settlement

distribution checks and implementing rollover requests. Plan Administration Costs include costs

incurred by the Plan in verifying or providing the data needed in order to implement this

Agreement or confirming the data assumptions the Enrolled Actuary will or may use to perform

the required calculations and include costs of verification by the Plan of the Enrolled Actuary’s

calculations of Individual Net Settlement Benefits. Plan Administration Costs shall be the sole

responsibility of the Plan and shall not be deducted from the Total Settlement Amount. Plan

Administration Costs shall not include any attorneys’ fees, expenses or costs incurred by Class

Counsel, Class Representatives or the Enrolled Actuary and shall not include Settlement

Administration Costs.




                                               13
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 18 of 59 PageID #: 5393




       QQ.     “Plan of Allocation” means the procedures set forth in Section 3 that will be used

to determine the Final Individual Net Settlement Benefit for each Listed Class Member on the

Revised Spreadsheet.

       RR.     “Plan participant” means an individual who is or was a participant in the Plan (as

defined in Section 2.33 of Part I of the Plan).

       SS.     “Plan Sponsor” means The Hanover Insurance Company.

       TT.     “Pre-Judgment Interest Rate” means 1.2% per annum.

       UU.     “Preliminary Approval Order” means an order in the form attached as Exhibit 1.

       VV.     “Projection Rate” is defined in Section 3.

       WW. “Publication Notice” means the Court-approved notice for publication to Class

Members in the form attached as Exhibit 4.

       XX.     “QDROs” collectively, or “QDRO” in the singular, mean a qualified domestic

relations order, as defined in section 414(p)(1)(A) of the Code, which (i) the Plan had determined

was qualified under section 414(p) of the Code before 2020, and (ii) included a Class Member

who was a Plan participant or a Beneficiary as a party.

       YY.     “Released Claims” is defined in Sections 15(C) through 15(G).

       ZZ.     “Released Parties” is defined in Section 15(A).

       AAA. “Releasors” is defined in Section 15(B).

       BBB. “Revised Lump Sum Benefit” means the amount each Listed Class Member

would receive if the Plan were to apply the Projection Rate to each Payment Amount for the

period from the Payment Date to the Listed Class Member’s 65th birthday and then discounted

that projected amount back to the Payment Date using the Applicable 417(e) Interest Rate.

       CCC. “Revised Spreadsheet” is defined in Section 11 and will replace the Spreadsheet

as Attachment A as provided in Section 11.


                                                  14
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 19 of 59 PageID #: 5394




       DDD. “Settlement” means the settlement embodied in this Agreement.

       EEE. “Settlement Administration Costs” means the costs and fees incurred by Class

Counsel on behalf of Class Representatives and Class Members in connection with carrying out

the terms of this Agreement, including, but not limited to, the costs of the Notice Administrator,

the Notice Costs, the fees and costs incurred in designing and implementing the Plan of

Allocation, and the costs of hiring and paying the Enrolled Actuary to perform all calculations

regarding estimated and final Individual Net Settlement Benefits (but excluding Plan

Administration Costs). All Settlement Administration Costs will count toward the Total

Settlement Amount.     Settlement Administration Costs shall be paid by Hanover to Class

Counsel. Defendants otherwise have no liability or responsibility for Settlement Administration

Costs. Settlement Administration Costs shall not exceed $75,000.

       FFF.    “Sixth Circuit” means the United States Court of Appeals for the Sixth Circuit.

       GGG. “Spreadsheet” is defined in Section 4 and is attached as Attachment A.

       HHH. “Subclass A” means a subclass of the Class consisting of Subclass A Members.

       III.    “Subclass A Member” means a Listed Class Member with a Payment Date

before March 13, 2002; provided, however, that notwithstanding anything in this Agreement

to the contrary, Class Members who had Payment Dates both before March 13, 2002 and after

March 12, 2002 shall be treated as Subclass B Class Members on the Revised Spreadsheet and

for determining their appropriate Minimum Settlement Benefit.

       JJJ.    “Subclass A Minimum Settlement Benefit” means a Minimum Settlement

Benefit equal to $100 that is payable only to a Subclass A Member. Only one Subclass A

Minimum Settlement Benefit can be paid to a Subclass A Member.

       KKK. “Subclass B” means a subclass of the Class consisting of Subclass B Members.




                                               15
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 20 of 59 PageID #: 5395




       LLL. “Subclass B Member” means a Listed Class Member with a Payment Date after

March 12, 2002; provided, however, that notwithstanding anything in this Agreement to the

contrary, Class Members who had Payment Dates both before March 13, 2002 and after

March 12, 2002 shall be treated as Subclass B Class Members on the Revised Spreadsheet and

for determining their appropriate Minimum Settlement Benefit.

       MMM. “Subclass B Minimum Settlement Benefit” means a Minimum Settlement

Benefit equal to $300 that is payable only to a Subclass B Member. Only one Subclass B

Minimum Settlement Benefit can be paid to a Subclass B Member.

       NNN.     “Successors” collectively, or “Successor” in the singular, mean an individual

who is a surviving spouse or a child (such status to be determined in the sole discretion of the

Plan) of a Participant who was a Listed Class Member on the Revised Spreadsheet and who died

after receiving a payment described in Section 1(MM).         Notwithstanding anything in this

Agreement or the Plan, the Plan shall not be required to affirmatively seek out surviving spouses

or children to be a Successor or Successors. For the avoidance of doubt, alternate payees of

deceased Listed Class Members who were Participants cannot be Successors, and a Successor

cannot have a Successor.

       OOO.     “Successors List” means the latest (chronologically) list of Successors. During

the implementation of this Agreement, a Successors List may, in the sole discretion of the Plan,

be maintained by the Plan as it becomes evident to the Plan, in its sole discretion, that an

individual Listed Class Member on the Revised Spreadsheet who was a Participant has died and

such deceased Listed Class Member has a Successor.

       PPP.     “Total Settlement Amount” is defined in Section 2.




                                               16
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 21 of 59 PageID #: 5396




2.     TOTAL SETTLEMENT AMOUNT

       A.     The Total Settlement Amount is Ten Million Dollars ($10,000,000). This is the

total amount to be paid in settlement. Class Counsel’s Fees, Settlement Administration Costs,

Class Representatives’ Incentive Awards and the Net Settlement Fund will constitute the Total

Settlement Amount. Pursuant to this Agreement, there shall be no obligation for Defendants to

pay anything in excess of the Total Settlement Amount, except for Plan Administration Costs.

The Total Settlement Amount is in consideration for the dismissal with prejudice of the

Litigation and the release of Released Claims by Class Representatives, Class Members, and

other Releasors as set forth in Section 15 below and in full and complete satisfaction of all of

Class Representatives’, Class Members’ and the other Releasors’ Released Claims against the

Plan and any of the other Released Parties. Hanover will pay the Class Counsel’s Fees and

Settlement Administration Costs to Class Counsel. The Plan will pay the Class Representatives’

Incentive Awards and the Final Individual Net Settlement Benefits. The Plan is independently

responsible for Plan Administration Costs, which shall not increase or be deducted from the

Total Settlement Amount. Hanover or the Plan Sponsor, at its sole discretion, may elect to pay

part of the Plan Administration Costs, but any such payments made by Hanover or the Plan

Sponsor will not increase or be deducted from the Total Settlement Amount.

       B.     The Parties intend and agree that the Plan’s payment of Class Representatives’

Incentive Awards and Final Individual Net Settlement Benefits shall constitute payment of Plan

benefits. The Parties intend and agree that all payments made by the Plan from the Total

Settlement Amount, if any, other than Class Representatives’ Incentive Awards and Final

Individual Net Settlement Benefits, shall constitute payment of reasonable expenses of the Plan.

No Final Individual Net Settlement Benefit (or other Plan payment) under this Agreement shall




                                              17
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 22 of 59 PageID #: 5397




be due to any Class Member (or Successor of such a Class Member) who is not a Listed Class

Member on the Revised Spreadsheet.

3.     PLAN OF ALLOCATION

       A.     Overview.     The Individual Gross Settlement Benefit(s) and Individual Net

Settlement Benefit(s) for each Listed Class Member in the Spreadsheet shall be calculated

pursuant to this Agreement’s Plan of Allocation by an enrolled actuary engaged by Class

Counsel (the “Enrolled Actuary”), which Plan of Allocation is to be implemented uniformly,

consistently and reasonably by Class Counsel, Class Representatives and the Enrolled Actuary.

The Enrolled Actuary shall rely upon data for Class Members provided by the Plan.

        B.    Calculation of Individual Gross Settlement Benefits.

              1.      The calculation of an Individual Gross Settlement Benefit for a Listed

Class Member for the Spreadsheet is a calculation done by the Parties (solely for the purpose of

settling this Litigation) in order to determine the additional lump sum amount which each Listed

Class Member would receive if the Plan were to apply the assumed Projection Rate for purposes

of calculating each Payment Amount for a Listed Class Member.

              2.      Each Individual Gross Settlement Benefit of a Listed Class Member (or a

Successor, when applicable) for the Spreadsheet shall equal the product of (i) the excess of the

Listed Class Member’s Revised Lump Sum Benefit (for each of the Listed Class Member’s

Payment Amounts) over that Listed Class Member’s Payment Amount, multiplied by (ii) the

sum of one plus the Pre-Judgment Interest Rate, for the period from the Listed Class Member’s

Original Payment Date through September 1, 2018, raised to the power of the number of years

and fractional years (measured in months with any partial month counting as a full month)

between the Listed Class Member’s Payment Date and September 1, 2018. For purposes of

preparing the Revised Spreadsheet described in Section 11(C), the term “the Effective Date” will



                                              18
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 23 of 59 PageID #: 5398




be substituted in this Section 3(B)(2) everywhere September 1, 2018 is used in this Section

3(B)(2), the term “Listed Class Member” will mean in this Section 3(B)(2) a Listed Class

Member specifically identified on the Revised Spreadsheet, and each Individual Gross

Settlement Benefit calculated for each Payment Amount paid to a Listed Class Member for the

Spreadsheet shall be combined to calculate the Listed Class Member’s single Final Individual

Net Settlement Benefit.

                3.      The Individual Gross Settlement Benefit calculated for each Payment

Amount paid before March 13, 2002 shall equal the product of (i) the amount calculated under

Section 3(B)(2), multiplied by (ii) a 15% litigation risk charge factor. The Individual Gross

Settlement Benefit calculated for each Payment Amount paid after March 12, 2002 shall equal

the product of (i) the amount calculated under Section 3(B)(2), multiplied by (ii) an 80%

litigation risk charge factor.

                4.      The Projection Rate (“Projection Rate”) to be used only for purposes of

this Agreement is eight percent (8%).

          C.    Calculation of Individual Net Settlement Benefits. Subject to the limits imposed by

Section 2, each Individual Net Settlement Benefit of a Listed Class Member (or a Successor, when

applicable) for the Spreadsheet shall equal the greater of (i) the product of the Listed Class Member’s

Individual Gross Settlement Benefit determined under Section 3(B)(3), multiplied by the Final Reduction

Factor, or (ii) the Listed Class Member’s Minimum Settlement Benefit. Minimum Settlement Benefits

will not be multiplied by a Final Reduction Factor. The Minimum Settlement Benefit of a Listed

Class Member who is a member of both Subclass A and Subclass B is the Subclass B Minimum

Settlement Benefit. A Listed Class Member’s Individual Net Settlement Benefit is determined only for

estimating payments under this Settlement and is not necessarily the amount to be paid to any Listed

Class Member. For purposes of preparing the Revised Spreadsheet described in Section 11(C),

each Individual Net Settlement Benefit calculated for each Payment Amount paid to a Listed

                                                  19
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 24 of 59 PageID #: 5399




Class Member for the Spreadsheet shall be combined for purposes of determining the Listed

Class Member’s single Final Individual Net Settlement Benefit.

         D.    Plan Section References. References in this Agreement to sections of the Plan

are to the version of the Plan as amended and restated effective January 1, 2016, or, if applicable,

to the latest of any later versions of such Plan section as it has been subsequently amended.

4.     CALCULATION OF LISTED CLASS MEMBERS’ ESTIMATED SETTLEMENT
       BENEFITS

       A.      Calculations by Enrolled Actuary. Based on data supplied by the Plan, the

Enrolled Actuary has prepared the Spreadsheet, which lists each Listed Class Member by the

unique identification number assigned by the Plan and shows the Individual Gross Settlement

Benefits and Individual Net Settlement Benefits the Enrolled Actuary has calculated for each

Listed Class Member as provided in Section 3, based on the assumption that the Court will

award the maximum possible Class Counsel’s Fees, Class Representatives’ Incentive Awards and

Settlement Administration Costs allowed by this Agreement. The Parties will file a motion with

the Court requesting that the portion of this Spreadsheet that contains individual Class Member

data and Settlement benefit calculations be filed under seal with the Court to protect the privacy

of Class Members. The Spreadsheet will provide an estimated Settlement benefit for each Listed

Class Member in an immediate straight life annuity payable to that Listed Class Member, where

possible, and in an immediate lump sum amount payable to that Listed Class Member. The

Spreadsheet is the result of negotiations among the Parties and constitutes an integral part of the

Agreement. The Parties agree that the calculations reflected on the Spreadsheet are the result of

the application of a reasonable methodology to determine estimated Settlement benefits. No

changes may be made to the Spreadsheet except pursuant to Section 11.




                                                20
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 25 of 59 PageID #: 5400




       B.        Special Considerations. Estimates of Settlement benefits for Successors and for

Listed Class Members that are estates of Plan participants shall be prepared taking into account

Sections 11(E) and (F).

5.     SUPPORT FOR APPROVAL OF SETTLEMENT

       A.        The Parties agree to seek approval of this Agreement by the Court. Class Counsel

and Class Representatives agree to recommend approval of the Settlement to all Class Members.

The Parties agree to undertake their best efforts, including all steps that may become necessary

by order of the Court or otherwise, to effectuate the terms and purposes of this Agreement, to

secure the Court’s approval, and to oppose any objections to, appeals from, or challenges to the

Preliminary Approval Order and Final Order and Judgment contemplated by this Agreement.

       B.        As soon as reasonably practicable after the signing of this Agreement, but only

after affording Defendants the opportunity for a good faith review, Class Representatives shall

submit this Agreement, including all attached Exhibits and Attachment A, to the Court along

with a Motion and Memorandum in Support of Preliminary Approval of Proposed Settlement,

Conditional Certification of Settlement Class, Appointment of Class Counsel, and Approval and

Direction of Notice Plan (“Motion for Preliminary Approval”), that would, for settlement

purposes only:

                 1.     Certify the conditional settlement Class, Subclass A and Subclass B under

Federal Rule of Civil Procedure 23(b)(1) and/or (b)(2) composed of the Class Members;

                 2.     Preliminarily approve this Agreement under Federal Rule of Civil

Procedure 23(e);

                 3.     Appoint Class Counsel;




                                                 21
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 26 of 59 PageID #: 5401




                4.     Approve the proposed notice plan and forms of Notices for Class

Members and the CAFA Notice pursuant to the Class Action Fairness Act of 2005, 28 U.S.C.

§1715; and

                5.     Schedule a final Fairness Hearing.

The Parties will seek to obtain a Preliminary Approval Order in the form attached as Exhibit 1.

Defendants expressly reserve their right to oppose the motion described in this Section 5(B) in

the event their input, provided in good faith and not contrary to the letter or intent of this

Agreement, is not incorporated or reflected into the motion described in this Section 5(B). The

motion to seal referenced in Section 4(A) of this Agreement will be filed by the Parties at the

same time as this motion.

6.     NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

       The Parties will recommend to the Court that Notice to Class Members of this Settlement

be provided and funded as follows, which the Parties agree is sufficient under applicable law,

including the Federal Rules of Civil Procedure and the Due Process Clause of the United States

Constitution:

       A.       Within five (5) business days of entry of the Preliminary Approval Order, the Plan

will provide the Notice Administrator and Class Counsel with a copy of the Class Members List

in Excel format. Before mailing the Mailed Notice, the Notice Administrator will update the

addresses of the Listed Class Members on the Class Members List by performing a search of the

U.S. Postal Services National Change of Address database.

       B.       The Notice Administrator, in consultation with Defendants’ Counsel and Class

Counsel, will be responsible for providing a Court-approved Mailed Notice to each Listed Class

Member on the Class Members List in the form attached as Exhibit 3.




                                                22
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 27 of 59 PageID #: 5402




       C.      Each such Mailed Notice shall contain an estimate of the Listed Class Member’s

Settlement benefit, payable as an immediate straight life annuity (where provided on the

Spreadsheet) and as an immediate lump sum, based on the assumption that the Court will award

the maximum possible Class Counsel’s Fees, Class Representatives’ Incentive Awards and

Settlement Administration Costs.

       D.      All estimates set forth in each Mailed Notice shall be for informational purposes

only and shall be subject to change as provided in this Agreement.

       E.      The Notice Administrator will begin mailing the Mailed Notice no later than

twenty-one (21) days after the entry of the Preliminary Approval Order, and the Notice

Administrator will complete such mailing no later than thirty (30) days after the entry of the

Preliminary Approval Order. Any Mailed Notice returned to the Notice Administrator by the

United States Postal Service (“USPS”) as undeliverable with a forwarding address will be re-

mailed by the Notice Administrator. Any Mailed Notice returned to the Notice Administrator by

the USPS as undeliverable without a forwarding address will be submitted to an address search

firm utilized by the Notice Administrator. If an updated address is received from the address

search firm, the Notice Administrator will re-mail the Mailed Notice. If an updated address is not

available, the Plan agrees to reasonably cooperate with the Notice Administrator with respect to

providing a Class Member’s missing social security number that it has, if allowed by law. If the

Notice Administrator becomes aware that the Class Member’s information has changed, or might

have changed, the Notice Administrator will immediately provide that information to Class

Counsel and Defendants’ Counsel, including, but not limited to, updated name or address

information and information that a Class Member is deceased or cannot be located.




                                               23
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 28 of 59 PageID #: 5403




         F.       The Notice Administrator will publish a Court-approved Publication Notice, in

the form of Exhibit 4, on one occasion in USA Today, within twenty (20) days of the entry of the

Court’s Preliminary Approval Order, or as soon thereafter as possible.

          G.      All inquiries by or on behalf of Class Members relating to the Notices will be

handled by Class Counsel.

7.       OBJECTIONS TO THE SETTLEMENT

         Any Class Member who desires to file an objection to final approval of the Settlement, or

who wishes to be heard at the Fairness Hearing, must file a written notice of objection with the

Court, and serve it on Class Counsel and Defendants’ Counsel on or before thirty (30) days prior

to the Fairness Hearing, and include with any objection:

          A.      the objector’s full name and address and an appearance on behalf of any counsel

  representing the objector;

          B.      a notice of intention to appear in Court if the objector desires to appear and be

heard;

          C.      a detailed statement of each objection asserted;

          D.      any documents and writings which such Class Member desires the Court to

  consider; and

          E.      a list of witnesses the person may call by live testimony.

         The Parties may file written responses to any objection to the Settlement not later

than seven (7) days before the scheduled Fairness Hearing.

8.       FINAL COURT APPROVAL OF THE SETTLEMENT

         A.       No later than fourteen (14) days before the scheduled Fairness Hearing, Class

Representatives shall move for the Court’s final approval of this Settlement and entry of a Final

Order and Judgment dismissing the Litigation with prejudice and without leave to amend. Class


                                                   24
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 29 of 59 PageID #: 5404




Representatives and Defendants agree to use their best efforts to obtain such approval and Final

Order and Judgment. Defendants will not oppose Class Representatives’ requests for any

approvals or modifications concerning: (1) Class Counsel’s Fees; (2) Class Representatives’

Incentive Awards; and/or (3) Settlement Administration Costs, provided such requests do not

exceed the maximums specified in Sections 1(I), (M) and (EEE), respectively, above and do not

seek to impose any obligations on Defendants to pay any sum in excess of the Total Settlement

Amount.

       B.      The terms of this Agreement are subject to the Court’s approval and entry of the

Final Order and Judgment in the form attached as Exhibit 2 and, in the event such approval is

appealed from, the approval of all applicable appellate courts. If any person appeals from the

Final Order and Judgment approving the Settlement, the Parties will use their best efforts to

defeat the appeal (without prejudice to Class Representatives’ right to appeal from any ruling

reducing or modifying the amounts requested by Class Representatives for: (1) Class Counsel’s

Fees; (2) Class Representatives’ Incentive Awards; and/or (3) Settlement Administration Costs,

which appeal Defendants will not oppose as long as Class Representatives’ appeal does not

request amounts that exceed the maximums specified in Sections 1(I), (M) and (EEE),

respectively, above and does not seek to impose any obligations on Defendants to pay any sum

in excess of the Total Settlement Amount).

9.     EFFECT OF FAILURE TO OBTAIN FINAL APPROVAL OF SETTLEMENT

       A.      Unless the Court enters the Preliminary Approval Order in the form attached as

Exhibit 1 or the Court enters an alternate form of an order preliminarily approving the

Settlement that the Parties have agreed in writing will constitute the Preliminary Approval Order,

this Agreement shall become null and void ab initio.




                                               25
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 30 of 59 PageID #: 5405




       B.      Unless the Court enters the Final Order and Judgment in the form attached as

Exhibit 2 or the Court enters an alternate form of a final order and judgment that the Parties have

agreed in writing will constitute the Final Order and Judgment, this Agreement shall become null

and void ab initio.

       C.      If the Final Order and Judgment, or an alternate form of a final order and

judgment has been entered that the Parties have agreed in writing will constitute the Final Order

and Judgment, is reversed or vacated in any part on appeal, and the Parties have not agreed in

writing to proceed with all or part of the Agreement as modified by an order of such appellate

court, this Agreement shall become null and void ab initio.

       D.      The Court’s failure to approve any of Class Counsel’s Fees, Class

Representatives’ Incentive Awards and/or Settlement Administration Costs shall not disturb the

other terms of this Agreement, including the Total Settlement Amount. In such event, Class

Representatives shall modify Class Counsel’s Fees, Class Representatives’ Incentive Awards

and/or Settlement Administration Costs to the Court’s satisfaction (without prejudice to Class

Representatives’ right to appeal from any such denial of approval), provided such modifications

do not impose any obligation on Defendants to pay any amount in excess of the Total

Settlement Amount and such modifications do not exceed the maximums specified in Sections

1(I), (M) and (EEE), respectively.

       E.      If this Agreement becomes null and void, it shall have no force or effect and shall

impose no obligations on the Parties, except that the Parties (i) will be prohibited from using this

Settlement as evidence in the Litigation and (ii) agree to cooperate in asking the Court to set a

reasonable schedule for the Litigation. The intent of the previous sentence is that, in the event

this Agreement becomes null and void, the Parties will revert to their positions immediately




                                                26
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 31 of 59 PageID #: 5406




before the execution of this Agreement, and the Litigation will resume without prejudice to any

Party.

10.      INITIAL PAYMENTS

         A.    Within seven (7) business days of the Effective Date, Hanover will disburse to

Class Counsel amounts to (1) reimburse Class Counsel for Settlement Administration Costs in

the amount approved by the Court (up to the maximum identified in Section 1 (EEE) above),

and (2) pay Class Counsel’s Fees in the amount approved by the Court (up to the maximum

identified in Section 1(I) above). The amounts referenced in this Section 10(A) will be paid

pursuant to wire transfer instructions from Class Counsel. Class Counsel shall provide those

instructions to Defendants’ Counsel within five (5) days after the execution of this Agreement,

and at the same time Class Counsel shall also provide to Defendants’ Counsel fully completed

Form W-9s for such payments. Class Counsel shall provide Defendants’ Counsel with any

information that Defendants’ Counsel may reasonably request, on behalf of Hanover, in order to

process each wire transfer.

          B.   After Hanover disburses the amounts referenced in Section 10(A) to Class

  Counsel, the Plan will disburse the remaining balance of the Total Settlement Amount to Listed

  Class Members (or when applicable, to a Successor) on the Revised Spreadsheet as provided in,

  and in accordance with, the terms of this Agreement and (where necessary) the Plan.

 11.     CALCULATION OF FINAL SETTLEMENT BENEFITS

         A.    Amount Owed. Subject to the limitations imposed by this Agreement and by law,

each Listed Class Member on the Revised Spreadsheet (and only a Listed Class Member on the

Revised Spreadsheet, except for a Successor of the Listed Class Member, when applicable) will

be paid, as a result of this Settlement, his or her Final Individual Net Settlement Benefit on the

Revised Spreadsheet, as described in Section 11(C). Subject to the limitations imposed by this

Agreement and by law, if the Listed Class Member on the Revised Spreadsheet is deceased, his

                                               27
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 32 of 59 PageID #: 5407




or her Successor, if any, will be paid an amount, determined by the Enrolled Actuary and the

Plan (or in the absence of such a determination, by the Plan as provided in Section 12), based

upon the Final Individual Net Settlement Benefit of the Listed Class Member on the Revised

Spreadsheet for whom he or she is a Successor.

       B.     Final Calculation Process. Within fifteen (15) business days after the Effective

Date, the Enrolled Actuary will calculate the Final Individual Net Settlement Benefit of each

Listed Class Member on the Revised Spreadsheet pursuant to the Plan of Allocation’s

methodology described in Section 3, using the final Individual Gross Settlement Benefits, the

Final Reduction Factor, and the final value of the Net Settlement Fund, and provide to

Defendants’ Counsel and Class Counsel the Revised Spreadsheet described in Section 11(C).

Subject to this Section 11, the Enrolled Actuary may adjust Individual Net Settlement Benefits

to take into account limitations in Class Member data or missing Class Member data.

       C.     Description of Final Calculations. The Enrolled Actuary will provide to

Defendants’ Counsel and Class Counsel an updated final Spreadsheet (the “Revised

Spreadsheet”) containing a single Final Individual Net Settlement Benefit for each Listed Class

Member (or when applicable, a Successor) on the Revised Spreadsheet in an immediate straight

life annuity payable to that Listed Class Member, where possible, and in an immediate lump sum

amount payable to that Listed Class Member. No changes may be made to the formulae and

methodologies used in the Spreadsheet when the Revised Spreadsheet is prepared, but the

Revised Spreadsheet may reflect new inputs (including changes to Listed Class Members) and

resultant changes to Individual Net Settlement Benefits contained in the Spreadsheet. The

Enrolled Actuary will notify the Plan in advance of any such new inputs and resulting changes,

and the Plan will have fifteen (15) business days after Defendants’ Counsel’s physical receipt of

the Revised Spreadsheet to question, approve or require revisions to the Revised Spreadsheet. In


                                                 28
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 33 of 59 PageID #: 5408




the event the Parties cannot resolve any disputes regarding these calculations, Section 12 will

apply.

         D.    Approval of Final Calculations. The Enrolled Actuary will make any changes

that are required as a result of either the mutual agreement of the Parties pursuant to this Section

11 or pursuant to Section 12. The date on which all disparities and disagreements among the

Parties regarding the amounts of the Final Individual Net Settlement Benefits have been resolved,

either by mutual agreement or pursuant to Section 12, will be the “Approval Date” for the

Revised Spreadsheet. The Parties will file the Revised Spreadsheet with the Court to replace the

filed Spreadsheet, and the Revised Spreadsheet will be an integral, negotiated part of the

Agreement. To the extent that the Court ordered portions of the original Spreadsheet to be filed

under seal pursuant to the motion to seal referenced in Section 4(A) of this Agreement, the

comparable portions of the Revised Spreadsheet shall also be filed under seal by the Parties.

         E.    Listed Class Members Who Were Estates. Where a lump sum distribution of a

 Plan cash balance benefit owed to a Participant would have been payable to the Participant

 between March 1, 1997 and December 31, 2003 but for the fact that he or she had died and was

 instead paid during that time period to his or her estate, any Final Individual Net Settlement

 Benefit attributable to that Payment Amount will be paid to that estate only if the administration

 of that estate is open on the Effective Date. If a Listed Class Member that is an estate is closed

 on the Effective Date, this Final Individual Net Settlement Benefit will be subject to the Plan’s

 unclaimed benefits procedures.

         F.    Deceased Participants Who Were Listed Class Members. Where a Participant

who was a Listed Class Member on the Revised Spreadsheet and who would have otherwise

received all or a portion of a Final Individual Net Settlement Benefit is deceased, the portion of

that person’s Final Individual Net Settlement Benefit that would have been paid to him or her

                                                29
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 34 of 59 PageID #: 5409




shall be paid instead to his or her Successor, if any. If that deceased Participant does not have a

Successor, this Final Individual Net Settlement Benefit will be subject to the Plan’s unclaimed

benefits procedures.

       G.      Final Determinations. All determinations that may be made under this

Agreement concerning Listed Class Members, Successors and settlement benefits, including

without limitation, Final Individual Net Settlement Benefits, will be final, conclusive and not

subject to challenge. No Class Member who is not listed on the Revised Spreadsheet will be

entitled to a benefit from this Settlement, and no Listed Class Member or Successor will be

entitled to a benefit under this Settlement other than his or her Final Individual Net Settlement

Benefit, if any. Once the Revised Spreadsheet has been approved by the Court as provided in

Section 11(D), no Class Member who is not a Listed Class Member can become a Listed Class

Member.

       H.      Non-Duplication of Settlement Benefits. Notwithstanding any other provision of

this Agreement, no payment will be made to a Listed Class Member (or a Successor) pursuant to

this Agreement that has the effect of duplicating any payment due (or paid) to any other Listed

Class Member (or Successor) under this Agreement. Thus, for example, no payment will be

made to a Listed Class Member to the extent the payment otherwise due the Listed Class

Member is required to be paid instead to another who is his or her Successor. Similarly, in the

event that there is more than one Successor to a Listed Class Member, any Listed Class Member

payment due under this Agreement to the Successors will be divided among them, in the sole

discretion of the Plan, rather than paid duplicatively to them.

       I.      Adequate Consideration. The assumptions and adjustments used for purposes of

calculating the Final Individual Net Settlement Benefits are only a procedure designed by Class

Counsel to apportion the Net Settlement Fund among Listed Class Members pursuant to this

                                                 30
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 35 of 59 PageID #: 5410




Agreement. Notwithstanding these references and apportionment procedures, it is stipulated and

agreed that the aggregate amounts paid pursuant to this Agreement constitute adequate

consideration for the releases set forth in this Agreement.

12.    DISPUTE RESOLUTION

        The Parties will work in good faith to resolve any disputes or disagreements concerning

who should be a Listed Class Member and the amount of any Individual Gross Settlement

Benefit or Final Individual Net Settlement Benefit. The Plan will consult with the Enrolled

Actuary and Class Counsel in good faith regarding any calculations and determinations required

by this Agreement. However, if agreement cannot be reached, the Plan’s determination with

respect to such disputes and disagreements will control and will be final and binding.

13.    ELECTION OF PAYMENT FORM FOR SETTLEMENT BENEFITS

       A.      Elections Needed. The Parties and Class Counsel agree that the Participants’ and

Beneficiaries’ prior distribution elections under the Plan will not govern the distribution of funds

under this Settlement Agreement and that, in many cases, additional distribution elections and,

where applicable, spousal consents will be required for distributions of Final Individual Net

Settlement Benefits. When no election is allowed or required, the Plan shall use its best efforts to

make such payments under this Agreement within sixty (60) days of the Approval Date.

       B.      Election Process. When an election is required, within sixty (60) days of the

Approval Date, the Plan shall distribute the appropriate notices, payment form elections and

participant/spousal consent forms to Listed Class Members on the Revised Spreadsheet (and

Successors, if any) who should receive such forms. The Plan is not required to distribute

notices, elections or forms to a Class Member who is not a Listed Class Member on the

Revised Spreadsheet. The procedures for distributing and collecting, and the content of, these

notices, elections and consents will comply with Section 6.07 of Part I of the Plan, related



                                                 31
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 36 of 59 PageID #: 5411




provisions of the Plan and applicable law. Mailing the notices, elections and

participant/spousal consent forms to a Listed Class Member on the Revised Spreadsheet at the

address on the Class Members List, as modified by any information provided to Defendants’

Counsel by the Notice Administrator, shall constitute the distribution of such forms.

14.    FINAL PAYMENTS TO LISTED CLASS MEMBERS

       A.      Payment Date. Within forty-five (45) days after the date the Plan physically

receives a timely, properly executed benefit payment form election and participant consent form

(and spousal consent form, if required) from, or for, a Listed Class Member on the Revised

Spreadsheet, the Plan will begin payment to that Listed Class Member of the Listed Class

Member’s Final Individual Net Settlement Benefit according to the Listed Class Member’s

payment form election. Successors will not be allowed to elect any form of payment that

includes a survivor option.

       B.      Payment Form Options. Final Individual Net Settlement Benefits will be

distributed as follows:

               1.         Except as otherwise provided in this Section 14(B), the Final Individual

Net Settlement Benefit of each Listed Class Member on the Revised Spreadsheet will be paid in

the form elected in the Listed Class Member’s timely and properly completed election form

returned under Section 13.

               2.         For the following Listed Class Members on the Revised Spreadsheet, a

Cash Balance Account for the Listed Class Member under the Plan shall be increased, instead of

distributing an amount immediately, effective as of the Approval Date in an amount equal to his

or her Final Individual Net Settlement Benefit:

                          (a)    A Listed Class Member on the Revised Spreadsheet who is

                          presently employed by Hanover or one of its affiliates;



                                                   32
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 37 of 59 PageID #: 5412




                      (b)     A Listed Class Member on the Revised Spreadsheet who does not

                      properly and timely provide a required election, consent and/or spousal

                      consent (as applicable) to allow a lump sum payment and whose lump sum

                      equivalent benefit is not within Section 14(B)(4); and

                      (c)     A Listed Class Member on the Revised Spreadsheet or Successor

                      who could receive a payment under this Agreement but cannot be timely

                      paid, for any other reasonable reason, as determined by the Plan, in its sole

                      discretion.

               3.     The increased Cash Balance Accounts referenced in Section 14(B)(2)

shall be treated for all purposes under the Plan in the same manner as any other Cash Balance

Account (e.g., it will receive interest credits at the same rate and at the same time as other Cash

Balance Accounts and will be combined with the Listed Class Member’s other Cash Balance

Accounts, if any, when converted to a benefit actually paid). This Final Individual Net

Settlement Benefit will thus be held by the Plan, credited as provided in the Plan with interest at

the Plan’s interest crediting rate, subject to forfeiture as provided in Section 14(C) and in the

Plan’s terms (if appropriate), and paid as provided under the terms of the Plan if and when the

Listed Class Member on the Revised Spreadsheet timely elects to receive his or her benefit from

the Plan.

               4.     Small Amounts. Notwithstanding Sections 14(B)(1) and 14(B)(2),

                      (a)     for a Listed Class Member on the Revised Spreadsheet, if any,

                      whose Final Individual Net Settlement Benefit on the Approval Date is

                      below the small amounts limit in Section 6.06(f) of Part I of the Plan

                      (i.e., $5,000), the Final Individual Net Settlement Benefit will, to the

                      extent allowed by law, be provided to such Listed Class Member without



                                                33
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 38 of 59 PageID #: 5413




                  requiring consent in a single lump sum payment, via a direct payment

                  from the Plan, net of withholdings for income taxes, or to an IRA if such

                  amount exceeds $1,000 and the Listed Class Member has not reached his

                  or her 65th birthday, pursuant to the Plan’s terms and this Section

                  14(B)(4).

                  (b)    For payments pursuant to Section 14(B)(4)(a), such Listed Class

                  Member’s Final Individual Net Settlement Benefit will be provided to, or

                  for the benefit of, the Listed Class Member in a single lump sum payment,

                  either via a rollover or via a direct payment from the Plan, as follows:

                         (i)     Option 1 – Rollover: A direct rollover of 100% of his or

                         her tax-qualified Final Individual Net Settlement Benefit to an IRA

                         or to another qualified plan that accepts rollovers properly

                         designated by the Listed Class Member using the forms and

                         procedures provided by the Plan, if the Final Individual Net

                         Settlement Benefit exceeds $1,000, but does not exceed $5,000 and

                         the Listed Class Member is not yet age 65.

                         (ii)    Option 2 – Direct Payment: A direct payment to the

                         Listed Class Member of 100% of his or her Final Individual Net

                         Settlement Benefit, if the Final Individual Net Settlement Benefit

                         does not exceed $1,000, or if the Listed Class Member is age 65 or

                         older and the Final Individual Net Settlement Benefit does not

                         exceed $5,000.

                  Notwithstanding anything in this Agreement to the contrary, nothing in

                  this Agreement should be construed as restricting the Plan from making


                                           34
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 39 of 59 PageID #: 5414




                      lump sum payments directly to Listed Class Members or their Successors

                      without consent pursuant to the applicable provisions of the Plan and the

                      law.

                      (c)     For a Listed Class Member on the Revised Spreadsheet who is not

                      covered by Section 14(B)(4)(a), the Final Individual Net Settlement

                      Benefit will be provided by the Plan to such Listed Class Member in a

                      manner consistent with the Plan’s normal distribution procedures for

                      distributions above the small amounts limit – that is, the Participant will

                      be allowed to elect as provided in Section 14(B) from the various benefit

                      forms available under the Plan, as amended for this Settlement, and

                      spousal consent must be obtained, where appropriate.

       C.      Payment Delays. To the extent that payment of a Final Individual Net Settlement

Benefit cannot be paid within the time frames established by this Agreement because as

determined by the Plan, in its sole discretion, the Listed Class Member on the Revised

Spreadsheet, among other objective reasons: cannot, after reasonable efforts, be located; will not

provide compliant consents and/or elections that are required; is the subject of a dispute

concerning whether he or she is the proper recipient; disputes his or her Settlement benefit; or is

subject to a lien or garnishment on his or her Settlement benefit, the Plan is excused from

complying with this Agreement’s deadlines in such an instance, shall retain the portion of the

Net Settlement Fund attributable to that Listed Class Member’s Final Individual Net Settlement

Benefit for a period that will end no later than the last day of the second Plan Year beginning

after the Plan Year in which the determination is made under this Section 14(C) and shall

otherwise administer that Listed Class Member’s Final Individual Net Settlement Benefit in

compliance with its procedures for such circumstances.


                                                35
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 40 of 59 PageID #: 5415




       D.      Making a Payment. Mailing a check to the address of a Listed Class Member on

the Revised Spreadsheet or to a Successor’s address (as modified by any information provided to

Defendants’ Counsel by the Notice Administrator or by a subsequent timely election form) or

making a transfer to a rollover destination according to the information provided to the Plan shall

constitute the making of the required payment. Crediting the Cash Balance Account of a Listed

Class Member on the Revised Spreadsheet, where applicable, shall constitute the making of the

required payment in the case of such a Listed Class Member for whom such a credit is required.

       E.     Interest on Late Payments. To the extent that payment is not timely made in

accordance with the deadlines established in the prior paragraphs and such late payment is not

excused by this Agreement, the law, or the agreement of the Parties, the Plan will pay each

affected Listed Class Member, in addition to his or her Final Individual Net Settlement Benefit,

interest from the date ninety (90) days after (i) the date on which the Plan physically receives the

Listed Class Member’s valid mailing address (if the Plan does not require an executed form from

the Listed Class Member) or (ii) where at least one executed form is required by the Plan, the

date on which the Plan physically receives the Listed Class Member’s timely, properly executed

benefit payment form election and participant consent form (and spousal consent form if

required) in accordance with Section 14(A) on any amount that was not timely paid. Such

interest shall be calculated at the Federal post-judgment interest rate in effect on the Effective

Date. Notwithstanding anything in the preceding sentence to the contrary, however, if interest

due under this Section 14(E) cannot be paid with a Final Individual Net Settlement Benefit, no

interest will be owed or need be paid under this Section 14(E) if the calculated amount of

interest does not exceed $50.




                                                36
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 41 of 59 PageID #: 5416




        F.     Proof of Payment. The Plan shall make its proofs of mailings and transfers

available to Class Counsel upon reasonable demand within fourteen (14) days of Class Counsel’s

written demand for same.

15.     RELEASE

        A.      “Released Parties” means the Plan, Hanover, the Plan Sponsor, any committee of

the Plan, and their respective affiliates, predecessors, successors, assigns, and each of their

respective current and former fiduciaries, trustees, employees, members, directors, officers,

agents, advisors, consultants, attorneys, actuaries, recordkeepers, insurers, representatives of any

kind or persons acting or purporting to act on their behalf.

        B.      “Releasors” means Class Representatives, all Class Members, all Successors and

anyone acting on their behalf or interest, together with their respective successors, assigns,

beneficiaries, dependents, heirs, administrators, executors, estates, personal trustees, custodians,

personal agents, advisors and representatives of any kind.

        C.      Upon the Effective Date, all Releasors each forever releases and discharges with

prejudice the Released Parties from any and all past, present and future claims, causes of action,

demands, liability, obligations and rights whatsoever that were asserted or could have been

asserted in this Litigation or that, directly or indirectly, arise out of, or relate to, or concern in any

way, the Plan, including but not limited to, its terms, administration, implementation or

amendment (“Released Claims”). The Released Claims include, but are not limited to:

                1.      any and all claims that were asserted or could have been asserted in this

Litigation;

                2.      any and all claims relating in any way to the sufficiency or accuracy of

lump sum payments or other Plan distributions, and any and all claims relating in any way to, or

arising out of, lump sum or other Plan distributions;



                                                   37
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 42 of 59 PageID #: 5417




               3.      any and all “whipsaw” claims, any and all claims pursuant to, or arising

out of, section 204 of ERISA, any and all claims regarding benefit accruals or benefit accrual

rates, any and all claims that the Plan violated ERISA’s age discrimination rules, and any and all

claims of age discrimination relating in any way to, or arising out of, the Plan’s calculation of

benefits;

               4.      any and all claims that the Plan, by its terms, implementation,

administration or amendment, violates or violated ERISA, the Code or any other source of law;

               5.      any and all claims relating in any way to, or arising out of, the amendment

of the Plan to become a cash balance plan and/or the administration, interpretation or application

of the Plan as a result of that amendment, including, but not limited to, how lump sum payments

or other Plan distributions were calculated or paid;

               6.      any and all claims that participants are entitled to lump sum payments in

excess of their Cash Balance Accounts, any and all claims relating to, or arising out of, the Plan’s

interest crediting rates, any and all claims alleging that the term “Cash Balance Account” as used

in the Plan means something other than a participant’s account balance, any and all claims

challenging the calculation or application of the Plan’s Allocations (as defined in Section 4.02 of

Part I of the Plan or its predecessors) or annual interest credits (as determined under Section 4.03

of Part I of the Plan or its predecessors), and any and all claims relating in any way to or arising

out of the sufficiency or accuracy of Allocations or annual credits credited to participant’s

accounts;

               7.      any and all claims seeking additional retirement or pension benefits of any

kind;

               8.      any and all claims relating in any way to or arising out of disclosures or

communications relating in any way to the Plan that Class Members or the other Releasors did or


                                                38
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 43 of 59 PageID #: 5418




did not receive, and any and all claims relating in any way to or arising out of any summary plan

descriptions issued by or on behalf of the Plan;

               9.      any and all claims that any fiduciary of the Plan breached his, her or its

fiduciary obligations in any way, including but not limited to, in connection with how lump sum

payments were calculated, communicated, paid or administered, or in connection with, or in any

way arising out of, the terms of this Agreement or its implementation;

               10.     any and all claims arising out of or relating in any way to the prosecution

or defense of this Litigation, including, but not limited to, any claims that this Agreement or any

aspect of its structure, terms or implementation violates any applicable law or rights of any Class

Representative, Class Member, Successor or other Releasor;

               11.     any and all claims arising out of, or relating in any way to, the Settlement

of this Litigation, including, but not limited to, any claims regarding (i) the preparation, design,

adoption or implementation of the Plan of Allocation; (ii) the determination of who is a Listed

Class Member; (iii) the preparation of the Spreadsheet and the Revised Spreadsheet; (iv) the

preparation, structuring and/or implementation of the methodology for calculating estimated and

final Settlement benefits and for paying final Settlement benefits pursuant to this Agreement; (v)

the calculation of estimated and final Settlement benefits, the payment of final Settlement

benefits, and/or action taken to implement or comply with the terms of this Agreement or any

orders of the Court regarding this Agreement; (vi) the content of any Mailed Notice, Publication

Notice, benefit notices, election forms and consents and/or other disclosures distributed in

connection with this Agreement; and (vii) the tax withholding or tax reporting in connection with

any payments made pursuant to this Agreement; and

               12.     any and all claims for recovery of attorneys’ fees, costs or expenses of any

kind.


                                                   39
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 44 of 59 PageID #: 5419




       D.      The Released Claims include, but are not limited to, any and all claims arising

out of law or equity under federal, state, local or foreign law. The Released Claims also include,

but are not limited to, known or unknown claims, foreseen or unforeseen claims, actual or

contingent claims, and liquidated or unliquidated claims. The Released Claims also include, but

are not limited to, any and all claims arising out of a statute, ordinance, regulation,

constitutional provision, common law, contract, the terms of the Plan, or any other source. The

Released Claims also include, but are not limited to, claims that have been or could have been

brought in court or before any administrative agency or in any other forum whatsoever

including, but not limited to, any forum provided for in the administrative claims procedures

under the Plan. The Released Claims also include, but are not limited to, any claim for damages

or other remedies, including, but not limited to, additional benefits from the Plan, interest,

equitable relief, injunctive relief, or compensatory, punitive or exemplary damages.

       E.      The Releasors agree that, to the extent that the Plan Sponsor amends or modifies

the Plan in any way after the date that Class Representatives, Class Counsel, the Plan, and

Defendants’ Counsel execute this Agreement, such an amendment or modification shall have no

effect on the Released Claims or in any way limit or modify the scope of the release set forth in

this Agreement. Except for Releasors within the scope of Section 14(B)(2)(a), Releasors shall

not be entitled to, and waive, any rights or benefits provided by such amendments or

modifications, and Releasors shall not be entitled to any benefits provided by the Plan other than

those provided by this Agreement.

       F.      Releasors acknowledge that the Released Claims include both known and

unknown and suspected and unsuspected claims and they are aware that they may hereafter

discover legal or equitable claims or remedies presently unknown or unsuspected, or facts in

addition to or different from those which they now know or believe to be true, including, but not


                                               40
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 45 of 59 PageID #: 5420




limited to, those with respect to the allegations and subject matters in this Litigation, or that

concern or relate in any way to the Plan, including, but not limited to, the sufficiency or accuracy

of lump sum or other distributions from the Plan. It is the intention of Releasors to fully, finally,

and forever settle all Released Claims which exist, hereafter may exist, or might have existed,

whether or not previously or currently asserted in this Litigation and whether or not arising from

new facts or facts found hereafter to be other than, or different from, the facts now believed to be

true.

        G.     Releasors expressly acknowledge certain principles of law applicable in some

states, such as Section 1542 of the Civil Code of the State of California, which limit the effect of

a release to those claims or matters actually known or suspected to exist at the time of executing

the release. Released Claims include any rights under Section 1542 of the Civil Code of the

State of California, and any federal law, any law of any state or territory of the United States, or

any principle of common law, which is similar, comparable, or equivalent to California Civil

Code Section 1542, which reads as follows:

               A general release does not extend to claims which the creditor does
               not know or suspect to exist in his or her favor at the time of
               executing the release, which if known by him or her must have
               materially affected his or her settlement with the debtor.

        Releasors expressly waive all rights under Section 1542 of the Civil Code of the State of

California or any similar, comparable or equivalent laws. Releasors acknowledge that they may

have Released Claims that are covered by the terms of this Agreement that they have not yet

discovered. Releasors acknowledge that they intend to release any and all such unknown or

unsuspected Released Claims. To the extent that California or other law may be applicable and

enforceable, Releasors hereby agree that the provisions of Section 1542 of the Civil Code of the

State of California and all similar federal or state laws, rights, rules, or legal principles of any

other jurisdiction that may be applicable here, are hereby knowingly and voluntarily waived and

                                                 41
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 46 of 59 PageID #: 5421




relinquished by Releasors, and Releasors agree and acknowledge that this provision is an

essential term of this Agreement and release. By including this paragraph in this Agreement, the

Parties do not admit or agree that California or any other state law referred to in this paragraph

applies to this Agreement.

       H.      Each Released Party who is not the Plan or Hanover is an intended beneficiary of

this Agreement and is entitled to enforce the release contained in this Agreement.

       I.      Releasors are precluded and estopped from bringing in the future any Released

Claims, and they expressly agree that they, acting either individually or in combination with

others, will not threaten, initiate, maintain, prosecute, sue or assert any Released Claims in any

action or proceeding of any kind.

       J.      Releasors further agree that no third parties shall bring any Released Claims on

behalf of any Releasor against any Released Party. Should any third party do so, Releasors shall

take all necessary action to secure the dismissal with prejudice of any such claim.

       K.      This release may be raised as a complete defense to, and will preclude, any

claims, actions and/or proceedings that are encompassed by this release. The Parties intend that

the terms of the release provided by this Agreement are to be broadly construed in favor of the

Released Parties and in favor of the complete resolution of all Released Claims.

       L.      Upon the Effective Date, the Parties agree that the Releasors and all other persons

and entities claiming by, through, or on behalf of them will be forever barred and enjoined from

commencing, filing, initiating, instituting, prosecuting, maintaining, or consenting to any

judicial, arbitral, or regulatory action against the Released Parties with respect to the Released

Claims.

       M.      Upon the Effective Date, if any Releasor commences, files, initiates, or institutes

any new action or other proceeding for any Released Claims against the Released Parties in any


                                                42
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 47 of 59 PageID #: 5422




federal or state court, arbitration tribunal, or administrative or other forum, such action or other

proceeding shall be dismissed with prejudice and at the cost (including, but not limited to,

attorneys’ fees, costs and expenses) of the Releasor bringing the action or proceeding.

Furthermore, if any Released Party brings any legal action before any court or arbitration,

regulatory agency, or other tribunal to enforce its rights under this Agreement, such Released

Party shall be entitled to recover any and all related costs (including, but not limited to,

attorneys’ fees, costs and expenses) from any Releasor who violates or breaches its obligation

under this Section 15.

       N.      The provisions of this release constitute an essential and material term of the

Agreement and shall be incorporated into the Final Order and Judgment.

       O.      This release extends to all Releasors, including, but not limited to, those Class

Members whose Mailed Notice was returned as undeliverable for any reason and for whom the

Notice Administrator cannot locate a forwarding address using the procedures for the Mailed

Notice described in this Agreement.

       P.      This release is in addition to, and without limitation of, the preclusive effect of

the Final Order and Judgment.

       Q.      Nothing in this release shall preclude any action to enforce the terms of this

Agreement.

16.    TAX QUALIFICATION OF PAYMENTS

       The Parties recognize that the payments made by the Plan pursuant to this Agreement

will be made from a tax-qualified defined benefit pension plan to the extent allowed by the terms

of the Plan, this Settlement and the law. This Agreement is not intended to, and does not, require

any Party to perform an unlawful act or an act that would violate the tax-qualification

requirements of the Code applicable to the Plan. To the extent that the Agreement purports to


                                                43
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 48 of 59 PageID #: 5423




require such an act, the Parties agree to amend the Agreement so as to bring it into conformity

with the law and/or tax-qualification requirements of the Code applicable to the Plan in the

manner that best effectuates, to the extent possible under applicable law, the intent of the

Agreement as expressed in its written terms.

17.    NO ADMISSION OF LIABILITY
       A.      The Settlement reached in this Agreement is made only to compromise and settle

this Litigation among Class Representatives, Class Members, the Plan and Hanover without

further litigation and should in no way be construed as an admission of liability or wrongdoing of

any kind by the Plan, its fiduciaries, the Plan Sponsor or Hanover (or their affiliates).

       B.      None of Class Representatives, Class Members, and Class Counsel, and no one in

privity with any such person, may argue before any court, agency or other forum that this

Agreement or any of its terms shows or evidences in any way that the Plan, Hanover or the Plan

Sponsor violated any law or legal obligation. Neither this Agreement nor any of the negotiations

or proceedings connected with this Settlement and the Litigation may be offered or received in

evidence for any purpose other than with respect to proceedings to approve the Settlement, to

obtain dismissal of the Litigation, or otherwise to enforce this Agreement.

18.    PLAN AMENDMENT

       Nothing in this Agreement or the Settlement supersedes, or limits in any way, the right

of the Plan Sponsor to amend the Plan if, and to the extent that, it determines, in its sole

discretion, that an amendment to the Plan is preferable or necessary to implement the terms of

this Agreement.

19.    NO RESTRICTION ON THE PLAN SPONSOR’S BUSINESS OR PLAN
       ADMINISTRATION COMMUNICATIONS

       Nothing in this Agreement precludes the Plan, its fiduciaries, Hanover or the Plan

Sponsor (or their affiliates) from making any reasonable disclosures that refer to, or might relate

                                                 44
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 49 of 59 PageID #: 5424




to, the Agreement that the Plan, its fiduciaries, Hanover or the Plan Sponsor (or their affiliates)

believe, in each of their sole discretion, are reasonable, appropriate, or necessary to conduct the

business operations of the Plan, Hanover or the Plan Sponsor (or their affiliates). Such

disclosures would include, but not be limited to, disclosures to auditors, regulators, shareholders,

investors, attorneys, Plan participants and beneficiaries and Class Members. Nor does this

Agreement preclude the Plan, its fiduciaries, Hanover or the Plan Sponsor (or their affiliates)

from making any disclosures regarding the Agreement that any of them determines, in each of

their sole discretion, may be required by law. In addition, the Plan, its fiduciaries, Hanover and

the Plan Sponsor (and their affiliates) are not precluded from making any communications to

Plan participants or Class Members, that the Plan, its fiduciaries, Hanover or the Plan Sponsor

(or their affiliates) determine, in each of their sole discretion, to be necessary or appropriate to

administer the Plan or this Agreement.

20.    COSTS

       Apart from an award of Class Counsel’s Fees, Class Representatives’ Incentive Awards

and Settlement Administration Costs that count toward the Total Settlement Amount as specified

and delineated in Section 2 of the Agreement, the Parties each agree to bear their own costs and

expenses incurred in connection with this Litigation and proceedings to approve the Settlement,

including in the event that this Agreement shall become void.

21.    MEDIA COMMUNICATIONS

       Unless otherwise agreed to in writing by the Parties, up to one day prior to the date the

submission referenced in Section 5(B) is filed in the Court, none of the Parties, nor any of their

counsel, shall do any of the following:

       A.      Initiate   any   communications     with   Class   Members     (other   than   Class

Representatives) regarding this Litigation or this Agreement;



                                                 45
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 50 of 59 PageID #: 5425




       B.       Initiate any communications with the news media regarding this Litigation or this

Agreement;

       C.       Issue a press release or media statement regarding this Litigation or this

Agreement; or

       D.       Respond to, or comment on, any inquiries from the news media regarding this

Litigation or this Agreement.

22.    CONFIDENTIALITY

       “Confidential Data” means the names, addresses, and other personal data concerning any

of the Class Members or any current or former Plan participants, any nonpublic Plan terms,

nonpublic information or data of any kind, information or data related to any other plan

sponsored by Hanover or the Plan Sponsor, and any nonpublic information or data related to

any current or former participant of the Plan or of any other plans sponsored by Hanover or the

Plan Sponsor. “Confidential Data” specifically includes the Class Members List and individual

Class Member data and Settlement benefit calculations contained in the Spreadsheet. The

Enrolled Actuary, Class Counsel or anyone acting on behalf of Class Counsel (including, but

not limited to, the Notice Administrator and any other actuaries or experts retained by Class

Counsel) shall keep strictly confidential any Confidential Data received from the Plan,

Defendants’ Counsel or anyone acting on behalf of the Plan (including, but not limited to, one

or more service providers administering this Settlement) and promise to use it for no purpose

other than the implementation of this Agreement. The Confidential Data shall be used solely for

the purposes of the administration and implementation of this Agreement, shall not be used for

any other purpose, and shall not be disclosed to any third party. If any Confidential Data is filed

with the Court or any other court, it shall be filed under seal. The Notice Administrator shall




                                                46
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 51 of 59 PageID #: 5426




return to Defendants’ Counsel all Confidential Data in the Notice Administrator’s possession

within thirty (30) days after the notice process described in Section 6 is completed.

23.    WAIVERS

       The waiver by any Party of any breach of this Agreement shall not be deemed or

construed as a waiver of any other breach, whether prior, subsequent, or contemporaneous to this

Agreement.

24.    EXTENSIONS OF TIME

       The Parties may agree in writing to reasonable extensions of time to carry out any of the

provisions of this Agreement, subject to approval by the Court.

25.    DEADLINES FALLING ON WEEKENDS OR HOLIDAYS

       To the extent any deadline set forth in this Agreement falls on a Saturday, Sunday, or

legal holiday, that deadline shall be continued until the following business day.

26.    FORCE MAJEURE

       The failure of any Party to perform any of its obligations hereunder shall not subject any

Party to any liability or remedy for damages, or otherwise, where such failure is occasioned, in

whole or in part, by acts of God, fires, accidents, other natural disasters, interruptions or delays

in communication or transportation, labor disputes or temporary emergency shortages,

governmental laws, acts or failures to act of any third parties, or any other circumstances or

causes beyond the reasonable control of such Party.

27.    SEVERABILITY

       The provisions of this Agreement are not severable. In the event that any one or more of

the provisions contained in this Agreement shall for any reason be held invalid, illegal, or

unenforceable in any respect, such invalidity, illegality, or unenforceability shall not affect any

other provision only if the Parties mutually agree in writing to proceed as if such invalid, illegal,

or unenforceable provision had never been included in this Agreement. Nothing in this paragraph

                                                 47
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 52 of 59 PageID #: 5427




shall affect the provisions of Section 9(D) relating to Class Counsel’s Fees, Class

Representatives’ Incentive Awards and/or Settlement Administration Costs.

28.    NOTICES

       Whenever this Agreement requires or contemplates that one Party shall give notice to

another, notice shall be provided by email and by next-day express delivery as follows:

       If to Class Representatives and/or Class Members:

               Eli Gottesdiener
               Gottesdiener Law Firm, PLLC
               498 7th Street
               Brooklyn, NY 11215
               eli@gottesdienerlaw.com

       If to Defendants:

               Alan S. Gilbert
               Dentons US LLP
               233 S. Wacker Drive, Suite 5900
               Chicago, IL 60606-6361
               alan.gilbert@dentons.com

29.    TAX CONSEQUENCES

       A.      The Plan, Hanover, if applicable, and the Plan Sponsor, if applicable, will be

solely responsible for satisfying their own tax reporting obligations to pertinent government

authorities with respect to all payments made pursuant to this Agreement. The Plan, Hanover, if

applicable, and the Plan Sponsor, if applicable, will also be solely responsible for determining, in

each of their sole discretion, the amount of federal, state and/or local income tax withholding

from all such payments, and for making and processing such withholdings from such payments.

Neither the Plan, Hanover, the Plan Sponsor, nor any of the other Released Parties will be liable

for any tax that is assessed on any payment made pursuant to this Agreement and will, under no

circumstances, be required to gross up any payment made pursuant to this Agreement based on

any tax liability assessed or any withholdings made with respect thereto.



                                                48
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 53 of 59 PageID #: 5428




       B.      No opinion concerning the tax consequences of the Settlement to Class

Representatives, individual Class Members, Successors or Class Counsel is being given or will

be given by the Plan, Hanover, the Plan Sponsor, Defendants’ Counsel (including for these

purposes counsel employed by, associated with, or who are members or partners of Dentons

US LLP) or Class Counsel, nor is any representation or warranty in this regard made by any of

these by virtue of this Agreement. Class Representatives’, Class Members’ and Successors’

federal, state and/or local tax obligations, if any, and the determination thereof, are the sole

responsibility of Class Representatives, Class Members and Successors, and it is understood that

the tax consequences may vary depending upon the particular circumstances of each individual

Class Representatives, Class Member and Successor.

30.    ENTIRE AGREEMENT

       This Agreement (along with any amendment to the Plan prepared under Section 18 to

implement this Agreement) is the entire agreement and understanding among the Parties and

supersedes all prior proposals, negotiations, agreements, and understandings. To the extent there

is any inconsistency between this Agreement and any Notice, this Agreement shall govern and

operate to define the rights and obligations of the Parties. The Parties acknowledge, stipulate,

and agree that no covenant, obligation, condition, representation, warranty, inducement,

negotiation, or understanding concerning any part or all of this Agreement has been made or

relied on, except to the extent expressly set forth in this Agreement.

31.    NO THIRD-PARTY BENEFICIARIES

       This Agreement will not be construed to create rights in, grant remedies to, or delegate

any duty, obligation or undertaking established herein to, any third party as a beneficiary to this

Agreement, except as otherwise provided in Section 15(H) above.




                                                 49
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 54 of 59 PageID #: 5429




32.    BINDING EFFECT OF THE AGREEMENT

       The terms and provisions of this Agreement shall be binding upon and inure to the

benefit of each of the Parties and each of their respective predecessors, successors, heirs, and

assigns.

 33.   MODIFICATIONS

       The Parties may jointly agree by written amendment to modify the provisions of this

Agreement as they, in concert, deem necessary to effectuate the intent of this Agreement, subject

to Court approval where necessary.

34.    ENFORCEMENT OF AGREEMENT

       Only Class Counsel shall have standing to seek enforcement of this Agreement on behalf

of Class Members. Any individual concerned with Defendants’ compliance with this Agreement

may so notify Class Counsel and direct any requests for enforcement to him. Class Counsel shall

have full and sole discretion to take whatever action or refrain from taking such action he deems

appropriate in response to such request.

35.    MULTIPLE ORIGINALS/COUNTERPARTS

       This Agreement, including its Exhibits, may be executed in one or more counterparts,

each of which when so executed and delivered shall be deemed to be an original, but all of which

taken together shall constitute but one instrument.

36.    AUTHORITY OF PERSONS SIGNING AGREEMENT

       The individuals executing this Agreement for the Parties represent and warrant that they

do so with full authority to bind each such party to the terms and provisions in this Agreement.

37.    SECTION TITLES

       The headings in this Agreement are inserted as a matter of convenience only, and do not

define, limit, or describe the scope of this Agreement or the intent of the provisions.




                                                 50
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 55 of 59 PageID #: 5430




38.       NO PRESUMPTION AGAINST DRAFTER

          None of the Parties shall be considered to be the drafter of this Agreement or any of its

provisions for the purpose of any statute, case law, or rule of interpretation or construction that

would or might cause any provision to be construed against the drafter. Each Party represents

that, through their counsel, they were fully involved in the drafting of this Agreement.

39.       ARM’S LENGTH TRANSACTION

          The Parties have negotiated all the terms and conditions of this Agreement at arm’s

length.

40.       ALL TERMS ARE MATERIAL IN THEIR EXACT FORM

          All terms and conditions in this Agreement in their exact form are material to this

Agreement and have been relied on by the Parties in entering into this Agreement.

41.       VOLUNTARY ENTRY INTO AGREEMENT

          The Parties represent that they are voluntarily entering into this Agreement. In executing

this Agreement, the Parties rely on their own judgment, beliefs, and knowledge, and the advice

and recommendations of their own independent counsel. Each party to this Agreement represents

that they have consulted with, and obtained the advice of, counsel prior to executing this

Agreement and that this Agreement has been explained to that Party by his or its counsel.

42.       CHOICE OF LAW

          This Agreement, and any disputes arising out of this Agreement, are governed by ERISA

and/or the federal common law of ERISA, except to the extent federal law does not govern. In

that event, Kentucky law will apply. Any lawsuit or other proceeding to enforce this Agreement

shall be filed in the United States District Court for the Western District of Kentucky. In any

action to enforce this Agreement, the court may award reasonable attorneys’ fees and costs to the

prevailing party.



                                                  51
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 56 of 59 PageID #: 5431




43.    COURT’S CONTINUING JURISDICTION

       Without affecting the finality of the Court’s actions and orders hereunder, the Court

shall retain exclusive jurisdiction over Class Representatives, Defendants, Class Members

and this Litigation with respect to matters arising out of, or connected with, this Agreement.

 44.   CLASS ACTION FAIRNESS ACT

       Notice under the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, will be timely

served on the appropriate officials in the form attached hereto as Exhibit 5.


                                    [Signature Page Follows]




                                                52
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 57 of 59 PageID #: 5432

 CLASS REPRESENTATIVES:




 By: _ _ _ _ _ _ _ _ _ __
     James A. Fisher


 FOR CLASS REPRESENTATIVES AND CLASS MEMBERS:


 By:     fj;0 ~tfc...---r
       Eli Gottesdiener
                                      Dated:

       Gottesdiener Law Firm, PLLC
       498 7th Street
       Brooklyn, NY 11215

  DEFENDANTS:

  THE HANOVER INSURANCE GROUP, INC.:

                                      Dated: - -- - - - - - -

       Name:

       Title:
                --------~


  THE ALLMERICA FINANCIAL CASH BALANCE PENSION PLAN:

  By= -------~---                     Dated:
                                               - -- -- - - - -
       Name:    --------
       Title:
                -------~-




 APPROVED AS TO FORM FOR DEFENDANTS:


  By:                                 Dated: - - - --   ----
    Alan S. Gilbert
    Dentons US LLP
    233 S. Wacker Drive, Suite 5900
     Chicago, IL 60606-6361




                                        53
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 58 of 59 PageID #: 5433
Case 3:07-cv-00130-HBB Document 283-1 Filed 12/11/18 Page 59 of 59 PageID #: 5434
